Case 1:19-cr-00507- utes inf fi eee b ooecd Cop a00 Page 1 of 2
TEE SMER ERIC CURL
The bess OCT 22 2000
MOIS “Wh SHOW CADSE JEFFREY P. Couns
| Riledadks Case Cons Sector a Dll b tried.
\ Monsen PeCra Of, }
Ove to Cootlicts of orest Cyected boy Civil Wits li ace

Orns yode Bemored Grow Prose teucs (! homeL Oc)

a Kagiead.

£ cho Ltalec! be Utaye ot awe D Gt L. Ck Ansel
; al ods CLD EL —
iat ner amet Buena re WOles aac)

De vbige te Oeheadink Denys Hal <O) trarths bend

Pei Yee leeks _( plow. 2020 wibhew

Mlnilas picts oe eich
Grea ele Ory Wr lOve? f
Speci Tiel tints be grid Gpttaed! brass ce tease
26d (eles at Wee Bre

5 Ceacke0fhuiel ASSES (1 rt llc! eterdatin
Jatles. loctht Litlecat She Ue ae Lume

‘uct bas pod alygh A 4 Uialatey dlbeseaade cht —__

tittaat pro (nlhas: eather oh tating bor (SSit5 Ledach Legit te.

tie Cotes ye wes’ Z i Ui
PREZ. wes tr tind Lhe tS I aksé_tabanaygtie a
Ori Lhy be Lis. hub) be “Libel Leh “
2 ales dil pai wes ber Caos tthe BYE: 6 bibys Kanes

ell easily Hectoes te legialtiak. gt “ Giews! Try, bere.
Mtoe! Le, ULdgl, Lied pent onke tiene tel flee. Ler.

Zz, espeettally— Shor hace 4g
Lo- 13 ad |

UsH

 

 

 

 

 

 

 

 

 

 

 
~ mae

Rey ae Ser ae . _ 47

y
£

7 t 1
ee

feeble ACW2.0F 2
Trt Pr me
vy Paes “
4.
\
ay
é
_ L

 

a Se
DY wes , 7 x
seta * 4 - . aie ms els 2 ge
N r
Soe LETT Ot Mill Juacbee HME Tt ib t 7
a . TN esa sanereag rit — ”
a &
DQ mrs tg cep _— .
= | RE Er nent
t - 3
co t . .-
a Eedtel forte fotlgtetcon | felt Meili, | eo, toseerezoe: 4 ~ ~
= : ay ”
oO
E
SS
oO
oO
a
5
o
PRB Drage
= ;

TP wl
TD f POC SIT

 

Leys BD OD ‘oF FF
OD OMA 77 el

COPE

 
